Name: Commission Regulation (EEC) No 3357/81 of 23 November 1981 extending the period of applicability of Regulation (EEC) No 2819/79 making the imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/ 16 Official Journal of the European Communities 26 . 11 . 81 COMMISSION REGULATION (EEC) No 3357/81 of 23 November 1981 extending the period of applicability of Regulation (EEC) No 2819/79 making the imports of certain textile products from certain third countries subject to Community surveillance Community, namely Egypt, Malta, Portugal , Spain and Turkey, still exist ; whereas those measures should therefore remain in force , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports (*), and in particular Article 7 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas, by Commission Regulation (EEC) No 2819/79 (2), as extended by Regulation (EEC) No 2936/80 (3 ) and modified by Regulation (EEC) No 1656/81 (4), the Commission made the import of certain textile products from certain non-member countries subject to Community surveillance ; Whereas the reasons which justified the introduction of these measures in respect of imports from the Medi ­ terranean countries which had signed Agreements establishing preferential arrangements with the Article 1 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1982 . Article 2 This Regulation shall enter into force on 1 January 1982 and shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1981 . For the Commission Wilhelm HAFERKAMP Vice-President 0) OJ No L 131 , 29 . 5 . 1979, p . 15 . (2 ) OJ No L 320 , 15 . 12. 1979 , p . 9 . (3 ) OJ No L 305, 14. 11 . 1980 , p . 12 . (4 ) OJ No L 165, 23 . 6 . 1981 , p . 8 .